ATTORNEYGENERAL                      OF TEXAS
                                            GREG        ABBOTT




                                                 April 20,2005



The Honorable Bill Hill                                   Opinion No. GA-03 17
Dallas County District Attorney
Administration Building                                   Re: Whether section 6.025(d) of the Tax Code
411 Elm Street, Suite 500                                 violates article VIII, sections 1(a), (b) and 1S(c) of
Dallas, Texas 75202-3384                                  the Texas Constitution       (RQ-0285-GA)


Dear Mr. Hill:

         In some cases, property subject to ad valorem taxation will lie in two or more appraisal
districts and will be subject to multiple tax appraisals. If after appraising a property in overlapping
appraisal districts the chief appraisers disagree as to the appraised or market value of the property,
section 6.025(d) of the Tax Code requires the chief appraisers to enter into their districts’ appraisal
records the lowest appraised and market values from all the values determined by each appraisal
district. See TEX. TAX CODEANN.~$ 6.025(d) (Vernon Supp. 2004-05). You ask whether section
6.025(d) violates three provisions of article VIII of the Texas Constitution:       section l(a), which
requires that taxes be~“e,qual and uniform”; section l(b), which requires that all property be “taxed
in proportion to its value”; and section 18(c), which requires the legislature to “provide for a single
board of equalization for each appraisal entity consisting of qualified persons residing within the
territory appraised by that entity.” See TEX. CONST.art. VIII, 55 l(a)-(b), 1S(c).’

I.      Legal Background

        Before addressing your constitutional         questions, we briefly review the legal framework for
appraising property for ad valorem taxation.

        A.       Property Appraisals

                Article VIII, section 1(b) of the Texas Constitution provides that “[a]11real property
and tangible personal property in this State      shall be taxed in proportion to its value, which shall
be ascertained as may be provided by law.” Id. 5 l(b). Courts have long held that the constitution
“requires ‘value’ for ad valorem tax purposes to be based on the reasonable market value of the
property.” Enron Corp. v. Spring Indep. Sch. Dist., 922 S.W.2d 931,935 (Tex. 1996); Whelan v.


         ‘See Letter from Honorable Bill Hill, Dallas County District Attorney, to Honorable Greg Abbott, Texas
Attorney General, at 2-3 (Oct. 22,2004) (on file with Opinion Committee, also available at http://www.oag.state.tx.us)
[hereinafterRequest Letter].
The Honorable Bill Hill - Page 2                         (GA-0317)




State,282 S.W,2d378,380(Tex.       1955). TheTax Codedefines “market ~~~~~,“~~~TEx.TAxCODE
ANN. 5 1.04(7) (Vernon 2001),* and generally requires that “all taxable property is appraised at its
market value as of January 1,” id. $ 23,01(a). The Tax Code also establishes several appraisal
methods for determining market value. See id. 5 23.0101 (“In determining the market value of
property, the chief appraiser shall consider the cost, income, and market data comparison methods
of appraisal and use the most appropriate method.“); see also id. $5 23.01 l-.9807 (Vernon 2001 &
Supp. 2004-05) (governing specific appraisal methods). The Tax Code also uses the term “appraised
value,” and, in some cases, a property’s appraised value may differ from its market value. See
generally Tex. Att’y Gen. Op. No. GA-0283 (2004).3

        The constitution also provides for tax appraisal administration               at the local level. Article VIII,
section 18 provides in pertinent part:

                             (b) A single appraisal within each county of all property
                    subject to ad valorem taxation by the county and all other taxing units
                    located therein shall be provided by general law. The Legislature, by
                    general law, may authorize appraisals outside a county when political
                    subdivisions are situated in more than one county or when two or
                    more counties elect to consolidate appraisal services.

                            (c) The Legislature, by general law, shall provide for a single
                    board of equalization for each appraisal entity consisting of qualified
                    persons residing within the territory appraised by that entity.
                    Members of the board of equalization may not be elected officials of
                    the county or of the governing body of a taxing unit.




          ‘Section I .04(7) of the Tax Code defines “market value”as “the price at which a property would transfer for
cash or its equivalent under prevailing market conditions if: (A) exposed for sale in the open market with a reasonable
time for the seller to fmd a purchaser; (B) both the seller and the purchaser know of all the uses and purposes to which
the property is adapted and for which it is capable of being used and of the enforceable restrictions on its use; and (C)
both the seller and purchaser seek to maximizetheir gains and neither is in a position to take advantage of the exigencies
ofthe other.” TEX.TAXCODEANN.5 1.04(7)(Vernon 2001).

         ‘For example, under section 23.23(a) of the Tax Code, a residence homestead’s appraised value %ay not
exceed the lesser of” (1) the property’s market value, OI(2) the sum of:

                         (A) 10 percent of the appraisedvalue of the property for the last year in which
                    the property was appraised for taxation times the number ofyears since the property
                    was last appraised;

                        (B) the appraised value of the property for the last year in which the property
                    was appraised, and

                        (C) the market value of all new improvements to the property.

Id. 5 23.23(a)   (Vernon Supp. 2004-05),
The Honorable Bill Hill - Page 3                (GA-0317)




                        (d) The Legislature shall prescribe by general law the
                methods, timing, and administrative process for implementing the
                requirements of this section.

TEX. CONST. art. VIII, 5 18.

         The legislature has fulfilled its duty under article VIII, section 18(b) to provide for a single
tax appraisal of property by enacting the Property Tax Code, chapters 1 through 43 of the Tax Code.
See Wilson v. Galveston County Cent. Appraisal Dist., 713 S.W.2d 98, 101 (Tex. 1986). The
Property Tax Code provides for appraisal districts in each county and charges these districts with
appraising property within the district. See id. Each appraisal district is administered by a chief
appraiser. See TEX. TAX CODEANN. 5 6.05 (Vernon 2001). The purpose of each district is to place
a single value on each piece of taxed property located within the district. See TEX. CONST. art.VIII,
3 18(b). Under the Tax Code, each taxing unit participating in an appraisal district taxes property
according to the value determined by the appraisal district. See TEX. TAX CODE ANN. 3 6.01
(Vernon 2001).

         The legislature has fulfilled its duty under article VIII, section 18(c) to “provide for a single
board of equalization for each appraisal entity,” TEX. CONST. art. VIII, 5 18(c), by providing for an
appraisal review board for each appraisal district. See TEX. TAX CODEANN. § 6.41 (Vernon Supp.
2004-05). Appraisal review boards determine, among other matters, property valuation protests
initiated bypropertyowners     and challenges initiated by taxing units. See id. 5 41 .Ol (Vernon 2001).
With respect to appraisals, a taxing unit is entitled to challenge “the level of appraisals of any
category of property in the district or in any territory in the district, but not the appraised value of a
single taxpayer’s property.” Id. 5 41.03(a)(l).

        B.      Overlapping    Appraisal Districts and Multiple Property Appraisals

                 Under section 6.02 of the Tax Code, an appraisal district’s boundaries are generally
the same as the county’s boundaries. See id. 5 6.02(a). However, a taxing unit that has boundaries
extending into two or more counties may choose to participate in only one of the appraisal districts,
and, in that event, the boundaries of the district chosen extend outside the county to the extent ofthe
unit’s boundaries. See id. 5 6.02(b). This is consistent with article VIII, section 18, which expressly
permits the legislature to authorize an appraisal district to appraise property outside the county in
these circumstances.     See TEX. CONST. art. VIII, 3 18(b) (“The Legislature, by general law, may
authorize appraisals outside a county when political subdivisions are situated in more than one
county or when two or more counties elect to consolidate appraisal services.“). Because an appraisal
district’s boundaries may extend outside the county into other counties, property may lie in two or
more overlapping appraisal districts and, in such a case, would be appraised by each district.

         Each appraisal district is required to appraise property at its market value pursuant to
appraisal methods authorized by the Tax Code, and, in theory, appraisal districts appraising the same
property should arrive at the same values. Sometimes this is not the case, however. The reasons for
this vary. As this office recently explained, “‘property appraisal is an inexact process.“’ Tex. Att’y
The Honorable Bill Hill - Page 4                (GA-0317)




Gen. Op. No. GA-0283 (2004) at 2 (citation omitted). The Tax Code itselfmay       also lead to different
valuations because

               each appraisal district with jurisdiction over a particular piece of
               property may calculate the property’s appraised value using different
               methods.     See TEX. TAX CODE ANN. § 23.0101 (Vernon 2002)
               (directing a chief appraiser to consider alternate appraisal methods).
                     Furthermore, overlapping appraisal districts may use different
               appraisal cycles so that one district may reappraise property every two
               years, while another district reappraises property every three years.
               See [id.] 4 25.18(a)-(b) (requiring each appraisal office to implement
               a plan to reappraise property at least once every three years).

Id. at 2-3.

        Section 6.025 of the Tax Code, the provision at issue in your query, governs the duty of chief
appraisers of overlapping appraisal districts with respect to the property located in the territory in
which each of the districts has appraisal jurisdiction.   It requires chief appraisers of overlapping
appraisal districts to enter into a written understanding that:

                    (1) permits each appraiser to have access to and use information
                appropriate to appraisals, including a record of an exemption
                application, rendition, or other property owner report;

                    (2) eliminates differences in the information in appraisal records
                of the districts, including information relating to ownership of
                property, the description ofproperty, and the physical characteristics
                of property; and

                    (3) contains the form of a written advisory prescribed by the
                comptroller informing the owners of property that reports and other
                documents required of the owners must be filed with or sent to each
                appraisal district and that the owners should consider sending any
                other document relating to the property to each appraisal district.

TEX. TAX CODE ANN. $ 6.025(a) (Vernon Supp. 2004-05). Section 6.025(c) requires the chief
appraisers of overlapping appraisal districts “to the extent practicable [to] coordinate their appraisal
activities so as to encourage and facilitate the appraisal of the same property appraised by each
district at the same value.” Id. 5 6.025(c).

        Your query focuses on section 6.025(d), which governs the appraised and market value of
property in overlapping appraisal districts in the event the chief appraisers are not able to agree on
the same values:
The Honorable Bill Hill - Page 5                    (GA-0317)




                           If on May 1 all the chief appraisers of the appraisal districts
                 described by Subsection (a) in which a parcel or item of property is
                 located are not in agreement as to the appraised or market value ofthe
                 property, on that date each of the chief appraisers shall enter as the
                 appraised or market value of the property on the appraisal records of
                 the appropriate appraisal district the lowest appraised or market value
                 of the property as determined by any of the chief appraisers. If as a
                 result of a protest, appeal, or other action the appraised or market
                 value of the property is subsequently reduced in any of the appraisal
                 districts, the chief appraiser shall notify each of the appraisal districts
                 of the reduced appraised or market value. The chief appraiser of each
                 appraisal district shall enter that reduced appraised or market value on
                 the appraisal records as the appraised or market value of the property.
                 If the appraised or market value is reduced in more than one appraisal
                 district, each chief appraiser shall enter the lowest of those values on
                 the appraisal records.

Id. $6.025(d).   This provision requires chief appraisers with overlapping jurisdictions to enter the
lowest appraised and market value for a property (1) on May 1, and (2) thereafter if the property’s
appraised or market value is reduced “as a result of a protest, appeal, or other action.” Id.; see also
Tex. Att’y Gen. Op. No. GA-0283 (2004) at 7-8 (concluding that section 6.025(d) of the Tax Code
requires the chief appraiser of each of the overlapping districts to enter in the appraisal records the
lowest values, appraised and market, listed by any of the overlapping districts)!

II.     Analysis

         You ask about Tax Code section 6.025(d)% constitutionality under article VIII, sections l(a),
(b) and 18(c). See Request Letter, supra note 1, at 2-3. In considering a tax appraisal statute’s
constitutionality, the Texas Supreme Court has applied the following presumptions:

                 [W]e begin with a presumption that it is constitutional.    HL Furm
                 Corp. v. Se& 877 S.W.2d 288, 290 (Tex. 1994); Spring Branch
                 Indep. Sch. Dist. v. Stamos, 695 S.W.2d 556, 558 (Tex. 1985).
                 Courts presume that the Legislature “‘understands and correctly
                 appreciates the needs of its own people, that its laws are directed to
                 problems made manifest by experience, and that its discriminations
                 are based upon adequate grounds.“’ Smith Y. Davis, 426 S.W.2d 827,
                 83 1 (Tex. 1968) (quoting Texas Nat ‘1GuardArmory Bd. v. McCruw,
                 126 S.W.2d 627,634 (Tex. 1939)). The wisdom or expediency of a
                 law is for the Legislature to determine, not this Court. Smith, 426
S.W.2d at 831.



        4AttomeyGeneral Opinion GA-0283noted but did not resolve the constitutional issues raised by this request.
See Tex. Att’y Gen. Op. No. GA-0283 (2004) at 4 1x2.
The Honorable Bill Hill - Page 6                  (GA-03 17)




Enron Corp., 922 S.W.2d at 934. Accordingly, we apply the same presumptions        inconsidering your
questions about section 6.025(d) of the Tax Code. We also keep in mind the legislature’s authority
under article VIII of the constitution to adopt appraisal methods to ascertain value and to establish
the appraisal and appraisal equalization system. See TEX. CONST. art. VIII, 35 l(b) (“All real
property and tangible personal property in this State        shall be taxed in proportion to its value,
which shall be ascertained as may be provided by law.“) (emphasis added), 18(b) (“A single
appraisal within each county of all property subject to ad valorem taxation by the county and all other
taxing units located therein shall be provided by general law.“) (emphasis added), (c) (“The
Legislature, by general Inw, shall provide for a single board of equalization for each appraisal entity
.    “) (emphasis added), (d) (“The Legislature shallprescribe by general law the methods, timing,
and administrative process for implementing the requirements of this section.“) (emphasis added).

        A.      Article VIII, Section l(a)-(b):     Value and Equality and Uniformity

                Your first concern is that section 6.025(d) violates the article VIII, section l(b)
requirement that property be taxed in proportion to its value. See TEX. CONST. art. VIII, 8 l(b). You
point out that value in this sense means market value and that the Tax Code and case law recognize
a limited number of methods to determine market value. See Request Letter, supra note 1, at 2; see
alsoNootsieLtd. v. Williamson CountyAppraisalDist., 925 S.W.2d659,661 (Tex. 1996); TEX.TAX
CODE ANN. $5 23.0101-.9807 (Vernon 2001 & Supp. 2004-05) (appraisal methods).

         You argue, in essence, that section 6.025(d) requires a chief appraiser to appraise a property
at a value other than its market value:

                Section 6.025(d) requires the selection of the lowest value
                determine[d] in different markets, with different sets ofcomparables.
                Dallas County believes that automatic application ofthe lowest value
                to a property merely because it falls within overlapping districts does
                not establish value based on market value.

Request Letter, supra note 1, at 2. This contention ignores the fact that the second appraisal district
is also required by statute to appraise the property at market value using an authorized method. We
must assume as a general matter that appraisal districts appraisepropertypursuant     to the Tax Code,
arriving at legally permissible values. Moreover, article VIIl, section 1 permits “[a] reasonable
discrepancy between the actual value of the property and the value at which it is assessed for taxes
. to allow for a difference in judgment.” Enron Corp., 922 S.W.2d at 935.

        “A statute is not facially invalid unless it could not be constitutional           under any
circumstances.” AppraisalReview Bd. of Galveston Countyv. Tex-AirHelicopters, Inc., 970 S.W.2d
530, 534 (Tex. 1998). We cannot conclude that all valuations mandated by section 6.025(d) will
offend article VIII, section l(b). In some instances the appraisal district with the lowest value will
have determined that value according to methods permitted by the Tax Code, arriving at a value that
reasonably reflects the property’s actual market value. Requiring another appraisal district to use
such a value does not violate the constitutional requirement that property be taxed in proportion to
The Honorable Bill Hill - Page 7                (GA-0317)




its value. Because section 6.025(d) valuations will be constitutional in some circumstances,         we
cannot conclude that section 6.025(d) on its face violates article VIII, section l(b). See id.

          Second, you ask whether section 6.025(d) violates article VIII, section I(a), which requires
that “[tlaxation shall be equal and uniform.” TEX. CONST. art. VIII, 5 l(a). The Texas Supreme
Court has “long recognized that exact uniformity and equality is unattainable,” Enron Corp., 922
S.W.2d at 935, and that “the Legislature may constitutionally draw distinctions in the manner in
which market value of property is determined for ad valorem tax purposes,” id. at 936. Such
classifications will comport with article VIII, section l(a), “as long as the classifications are not
unreasonable, arbitrary, or capricious.” Id. An ad valorem tax classification with a “‘plausible
policy reason”’ will pass constitutional muster. Id. at 937 (quoting Nordlinger v. Hahn, 505 U.S.
1, 11 (1992) (addressing the validity of tax classifications under the Equal Protection Clause)).
However, your letter asserts that any classification created by section 6.025(d) that distinguishes
between the valuation of property based on whether it is appraised by overlapping appraisal districts
is “clearly.     arbitrary.” See Request Letter, supra note 1, at 3.

         As we have noted, article VIII, section 18 permits the legislature, by general law, to authorize
appraisals outside a county “when political subdivisions are situated in more than one county.” TEX.
CONST. art. VIII, 5 18(b). As a result of the constitutionally       authorized system of overlapping
appraisal districts, a property may be subject to two or more appraisals. The legislature is clearly
authorized to adopt laws governing overlapping appraisal districts’ authority with respect to such
property. See id. § 1S(b), (d). In subsections (a) through (c) of section 6.025, the legislature has
required overlapping appraisal districts to cooperate in order to appraise properties in their
overlappingjurisdictions    at the same values. See TEX. TAX CODEANN. 5 6.025(a)-(c) (Vernon Supp.
2004-05). The legislative history suggests that the legislature adopted section 6.025(d) to further
encourage appraisal districts to arrive at the same values by requiring them to record the lower values
in the event they are unable to agree on common values. See HOUSECOMM. ON LOCAL GOV’T WAYS
&MEANS, BILL ANALYSIS, Tex. H.B. 703,78th Leg., R.S. (2003); SENATE COMM. ON FINANCE,
BILL ANALYSIS, Tex. H.B. 703,78th Leg., R.S. (2003).


          We believe that a court would conclude that any distinction section 6.025(d) draws between
the valuation of property based on whether the property is appraised by overlapping appraisal
districts is based on a plausible policy reason-to avoid varying valuations in overlapping appraisal
districts. See Enron Corp., 922 S.W.2d at 936-37. Given the legislature’s authority to regulate
overlapping     appraisals and the reasonableness of its goal to achieve uniform appraisals in
overlapping appraisal districts, we cannot conclude that section 6.025(d) imposes aclassificationthat
is unreasonable, arbitrary, or capricious as a matter of law.

        However, we have received a number of briefs from appraisal districts arguing that section
6.025(d) may be unconstitutional as applied to particular fact situations.’ As these briefs point out,



         SSeeBrieffromRoyL.Armstrong,  McCreary,Veselka,Bragg&Allen,P.C.,onbehalfoftheCentralAppraisal
Districtof Taylor County,to HonorableGregAbbott,TexasAttorneyGeneral,at 2-3,6 (Nov. 30,2004) [hereinafter
                                                                                          (continued...)
The Honorable Bill Hill - Page 8                       (GA-0317)




in some instances the lower market or appraised value may be significantly below the property’s
actual market value. For example, an appraisal district must reappraise a property at least once every
three years. S~~TEX.TAXCODEANN. $25,18(a)-(b) (Vemon2001).                  Valuationsmaydifferbecause
appraisal districts are on different reappraisal cycles. The appraisal district with the higher value for
a property may have just reappraised the property in a period of rising property values whereas the
appraisal district with the lower value has not done so for two years. In that case, the lower value
may be drastically below the current market value. Moreover, in some such instances, the section
6.025(d) requirement that the first appraisal district use the other district’s values for property in the
overlapping area may cause the property values in that area to be so much lower than property values
in the rest ofthe first appraisal district that taxation by taxing units in that district will not satisfy the
equal and uniform requirement. See Harris County Appraisal Dist. v. UnitedInvestors Realty Trust,
47 S.W.3d 648, 654 (Tex. App.-Houston              [14th Dist.] 2001, pet. denied) (“[IIt is unfair, and
constitutionally prohibited, to require one taxpayer to pay a tax based on market values if other
taxpayers are paying a rate that is lower than the market value of their properties. If we were to
allow this, one landowner would be paying property taxes disproportionately             to other landowners.
The constitution expressly prohibits this.“). Although requiring uniform appraisals in overlapping
 appraisal districts may be a reasonable legislative policy as a general matter, in some cases requiring
uniform appraisals may offend article VITI, section l(a) and (b).”

         A court could determine in a particular case that a property value required by section 6.025(d)
fails to appraise the property at its market value and causes a taxing unit to levy a tax that is not



          ‘(...continued)
TCAD Brief]; Brief from Mike M. Tabor, Shannon, Gracey, Ratliff & Miller, L.L.P., on behalf of the Dallas Central
Appraisal District, to HonorableGreg Abbott, Texas Attorney General,at 3-6 (Nov. 1I, 2004); Letter frcnnFoyMitchel1
Jr., ExecutiveDirectoriChiefAppraiser,DallasCentralAppraisalDistricf toNancy S. Fuller, Chair, OpinionCommittee,
Oftke ofAttorneyGenera1,at 2-3 (Nov. 17,2004) [hereinaikr DCADLetter]; Brief from Robert Mott, Perdue, Brandon,
Fielder, Collins & Mott, L.L.P., on behalf of the Bexar CountyAppraisal District and the Williamson County Appraisal
District, to Honorable Greg Abbott, Texas Attorney General, at 2 (Dec. 6, 2004) [hereinafter BWCAD Brief] (all
correspondence on tile with Opinion Committee).

          6We have received a brief that suggests that article VIII, section l(a) requires appraisals by overlapping
appraisal districts to be “equal and uniform.” Brief from HonorableBurt R. Solomons, Chair, Committee on Financial
Institutions, Texas House of Representatives,to Honorable Greg Abbott, Texas Attorney General, at 4 (Dec. 17,2004)
(on file with Opinion Committee) (“it is unequal and inconsistent to have a single property assessed differentlyby two
different taxing agents”). However,cases construing article VIII, section 1(a) hold that it applies to property valuations
and taxation of properties within the same territory, taxing unit, or district. See Tex. Pipe Line Co. v. Anderson, 100
S.W.2d 754,761 (Tex. Civ. App.-Austin 1937, writ r&d) (“It is also the settled rule that in determining the question
of discrimination because of inequality of valuation or assessment of property for taxation purposes, the inquiry is
necessarily limited to the particular taxing district or county in which the properties involved are situated.“);see also
Springlndep. Sch. Dia. v. Harris CouniyAppraisalDist.,       889 S.W.Zd562,565 (Tex. App.-Houston [14thDist.] 1994),
rev’d on other grounds, Enron Corp. v. Spring Indep. Sch. D&t., 922 S.W.Zd93 1(1996) (“Texas courts have held that
taxation is ‘equal and uniform’ when no person OTclass of persons in the same territory is taxed at a higher rate than
other persons on the same property in the same district.“) (emphasis added); City ofArlington v. Cannon, 263 S.W.2d
299,304-05 (Tex. Civ. App.-Fort Worth 1954), af’d inpart, rev’d inpart, 271 S.W.2d 414 (1954); Weatherly Indep.
Sch. Dist. v. Hughes, 41 S.W.2d 445, 447 (Tex. Civ. App.-Amarillo 1931, no writ). We are not aware of any case
holding that article VIII, section l(a) requires uniformity or equalitybetween overlapping appraisal districts’appraisals
of property within their overlappingjurisdictions.
The Honorable Bill Hill - Page 9                (GA-0317)




equal and uniform. This will depend upon facts in the record in each case. The party challenging
section 6.025(d)‘s constitutionality would bear the burden of demonstrating that it fails to meet the
constitutional requirements. See Enron Corp., 922 S.W.2d at 934. This office, which cannot find
facts, cannot make such a determination. See Tex. Att’y Gen. Op. No. GA-0106 (2003) at 7 (“[tlhis
office cannot find facts or resolve fact questions in an attorney general opinion”).

        In sum, this office cannot conclude that, as a matter of law, section 6.025(d) violates article
VIII, section 1(a) and (b).

       B.      Article VIII, Section 18(c)

                 You also ask whether section 6.025(d) violates article VIII, section 18(c), which
requires the legislature to “provide for a single board of equalization for each appraisal entity
consisting of qualified persons residing within the territory appraised by that entity.” TEX. CONST.
art. VIII, $ 18(c). As we have noted, section 6.41 of the Tax Code establishes an appraisal review
board for each appraisal district and requires that a member of an appraisal review board must be a
resident ofthe district, seeTEX. TAX CODEANN. 5 6.41(a)-@) (Vernon Supp. 2004.05), and chapter
41 of the Tax Code establishes an appraisal review board’s duties with respect to the district’s
appraisals, see, e.g., id. $3 41.03-.07 (Vernon 2001) (taxing unit challenges), 41.41-.47 (Vernon
2001 & Supp. 2004-05) (taxpayer protests).

        As you state your concern,

                [slection 6.025(d) requires that an appraisal review board (board of
                equalization) for an individual overlapping appraisal district setting
                the lowest value establish[] values for other overlapping districts
                where members of the appraisal review board do not reside. Thus the
                constitutionally mandated residency requirement is not satisfied.

Request Letter, supra note 1, at 3. It is true that when the appraised or market value of a property
in overlapping appraisal districts is reduced as the result of the action of one appraisal review board,
section 6.025(d) requires all the chief appraisers to enter that value in their appraisal records. See
TEX. TAX CODE ANN. 5 6.025(d) (Vernon Supp. 2004-05) (“If as a result of a protest, appeal, or
other action the appraised or market value of the property is subsequently reduced in any of the
appraisal districts, the chief appraiser shall notify each of the appraisal districts of the reduced
appraised or market value. The chief appraiser of each appraisal district shall enter that reduced
appraised or market value on the appraisal records as the appraised or market value of the
property.“). However, the appraisal review board that has reduced the property’s valuation will be
the appraisal review board for an appraisal district in which the property lies. Thus, it is not the case
that the property’s value will be established by appraisal review board members who are not
residents of an appraisal district in which the property is located.

        More generally, section 6.025(d) does not alter the section 6.41 requirement that a member
of an appraisal review board must be a resident of the appraisal district. Nor does it authorize an
The Honorable Bill Hill - Page       10           (GA-0317)




appraisal review board to set property values for property outside the boundaries of its appraisal
district. For these reasons, we conclude that section 6.025(d) does not violate the legislature’s duty
under article VI& section 18(c) to provide for a single board of equalization “consisting of qualified
persons residing within the territory appraised by that entity.” TEX. CONST. art. VIII, 5 18(c).

          It has also been suggested that section 6.025(d) violates the legislature’s article VIlI, section
18(c) duty to “provide for a single board of equalization for each appraisal entity.” Id. (emphasis
added).’ However, section 6.025(d) does not change procedures for appealing property valuations.
Property owners and taxing units continue to protest or challenge an appraisal district’s valuations
before its appraisal review board. As the constitution requires, the legislature has provided for a
system in which a single review board reviews an appraisal district’s valuations.             And section
6.025(d) does not interfere with article VIII, section 18(b)-( c) ‘s requirement that all the taxing
entities participating in an appraisal district impose taxes on a property using the same, single value.
It is true that under section 6.025(d) a property value to be used by taxing units in an appraisal
district may have been set by another appraisal review board in the course of reviewing its appraisal
district’s valuation of the property.       But we do not believe that this possibility violates the
legislature’s duty to provide for a single board of equalization for each appraisal district.




        ‘See DCAD Letter, suprn note 5, at 6; see also TCAD Brief, supra note 5, at 7; BWCAD Brief, sqra note 5,
84.
The Honorable Bill Hill - Page 11             (GA-0317)




                                       SUMMARY

                         Section 6.025(d) of the Tax Code, which requires the chief
               appraisers of overlapping appraisal districts to enter into their
               districts’ appraisal records the lowest appraised and market values
               from all the values determined by each appraisal district, does not as
               a matter of law violate article VIII, section l(a) or (b) of the Texas
               Constitution.    In a particular fact situation, a court could determine
               that a property value required by section 6.025(d) fails to appraise the
               property at its market value and causes a taxing unit to levy a tax that
               is not equal and uniform.

                       Section 6.025(d) doesnot violate the article VET, section 18(c)
               requirement that the legislature establish a single review board for
               each appraisal district and that appraisal review board members reside
               in the appraisal district.




BARRY R. MCBEE
First Assistant Attorney General

DON R. WILLETT
Deputy Attorney General for Legal Counsel

NANCY S. FULLER
Chair, Opinion Committee

Mary R. Crouter
Assistant Attorney General, Opinion Committee